                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            OCALA DIVISION

EUGENE REED,

      Petitioner,

v.                                            Case No. 5:17-cv-0259-Oc-02PRL


SECRETARY, DEPARTMENT OF
CORRECTIONS,

     Respondent.
__________________________________/

                                      ORDER

      On June 9, 2017, Petitioner Eugene Reed filed his Petition under 28 U.S.C. §

2254 for writ of habeas corpus by a person in state custody. Dkt. 1. He seeks relief

from an April 7, 2011, state court conviction. Id. at 1. Respondent filed a response.

Dkt. 8. While the initial Petition was under consideration by this Court, Petitioner

filed an Amended Petition, which the Court later accepted. Dkts. 21 & 30.

Respondent filed a separate response to the Amended Petition. Dkt. 31. The Court

finds that a hearing is unnecessary and denies the Amended Petition.

                               Factual Background

      The charge involved Petitioner and others committing an armed home

invasion robbery in 2008, while wearing masks. Dkt. 9-1 at 49–51. The female

victim and her male co-resident victim testified at trial. Dkt. 9-2 at 187 & 221. The
female stated a masked, heavyset perpetrator, older than the other invaders and

wearing green Dickie shorts, dragged her by her hair from the kitchen to the

bathroom where he penetrated her mouth and anus with a revolver barrel, also

pressing it into her crotch area. Id. at 191–95. The perpetrator did this both inside

and outside the house, with force, until the victim, stripped naked by the

perpetrator, soiled herself. Id. at 194–96, 203. A second home invader, Jonathan

Starks, then forced her to perform oral sex on him until he ejaculated into her

mouth. Id. The evidence was that Petitioner then jostled the victim around to force

her to spit out the semen on the ground and not retain the evidence in her mouth.

See Dkt. 9-1 at 49–51

      At trial, Petitioner was identified as the heavyset perpetrator in the green

Dickie shorts by the following: Ethan Hatchett, a fellow participant in the subject

home invasion, testified that the group including an armed Petitioner went to the

robbery in Petitioner’s red Durango and a second car. Dkt. 9-3 at 27, 30. Petitioner

wore green shorts, Hatchett testified, and assaulted the female. Id. at 28, 30, 35.

Petitioner took the female outside. Id. at 38–40. Co-invader Starks testified that

Petitioner was wearing green Dickies and a ski mask. Id. at 120. Starks further

testified that Petitioner took the victim outside, slammed her to the ground, and

defiled her with the pistol. Id. at 124–25. Petitioner then cheered Starks on while

Starks sodomized the victim. Dkt. 9-2 at 205. Codefendant Curtis Duncan testified


                                           2
that he drove with K.C. Starks, Jonathan Starks, Ethan Hatchett, Christopher

Choung, and Petitioner on the night of the home invasion, but he did not go into

the home.1 Id. at 342–44. Tire tracks from the scene matched the Red Durango,

titled in Petitioner’s sister’s name. Dkt. 9-3 at 275, 399–400. Photos of Petitioner at

the time showed him to match the perpetrator’s physical description as to body size

and hair style. Dkt. 9-2 at 255–56 (State’s Exhibit 16). Shoe prints in the mud

leaving the scene were similar to shoes of Petitioner. Dkt. 9-3 at 268–69.

                                  Procedural Background

       On April 7, 2011, Petitioner was convicted by a jury of burglary while

armed and sexual battery with a deadly weapon; and, on June 17, 2011, Petitioner

was sentenced to life imprisonment. Dkt. 8 at 2. Petitioner directly appealed his

conviction to the state appellate court. The state appellate court affirmed his

conviction and sentence, per curiam on January 2, 2013. Id.

       On September 9, 2013, Petitioner filed a Rule 3.850 motion for

postconviction relief. Dkt. 9-3 at 876. On May 2, 2014, the trial court summarily

denied grounds one, seven, eight, nine, twelve, thirteen, fourteen, fifteen,

seventeen, and nineteen; and, the trial dismissed grounds eleven and sixteen with

leave to amend. Dkt. 9-4 at 181–96. On October 16, 2015, the trial court, after


1
 Four listed State witnesses to Petitioner’s trial (Jonathan Starks, Ethan Hatchett, Curtis Duncan,
and Christopher Choung) were involved in an earlier home invasion not involving Petitioner.
Dkt. 9-1 at 180. Testimony about the earlier home invasion was limited. See discussion infra.
                                                 3
conducting an evidentiary hearing, denied grounds two, three, four, five, six, ten,

and eighteen. Dkt. 9-5 at 182–90. On February 7, 2017, the state appellate court

affirmed the denial per curiam. Dkt. 9-5 at 317; see also Reed v. State, 229 So. 3d

1249 (Fla. 5th DCA 2017). On June 9, 2017, Petitioner filed the instant federal

Petition for writ of habeas corpus. Dkt. 1.

        On May 7, 2018, Petitioner filed a second Rule 3.850 motion for

postconviction relief in state court. Dkt. 32-1 at 6–20. On June 6, 2018, the trial

court dismissed the second Rule 3.850 motion as successive. Id. at 26–30. This was

affirmed on December 4, 2018. Reed v. State, 263 So. 3d 785 (Fla. 5th DCA 2018).

On June 7, 2019, in this federal matter Petitioner filed an Amended Petition which

included claims from the second Rule 3.850 motion. Dkt. 21. The Court allowed

the Amended Petition and granted Respondent leave to file an additional response.

Dkts. 29 & 30.

                                Standards of Review

        This petition is governed by the Antiterrorism and Effective Death Penalty

Act of 1996 (“AEDPA”). Wilcox v. Fla. Dep’t of Corr., 158 F.3d 1209, 1210 (11th

Cir. 1998). AEDPA “establishes a highly deferential standard for reviewing state

court judgments.” Parker v. Sec’y for Dep’t of Corr., 331 F.3d 764, 768 (11th Cir.

2003). This type of review does not allow relief of a state court conviction on a

claim


                                          4
      that was adjudicated on the merits in the State court proceedings’ unless
      the state court’s decision was ‘(1) . . . contrary to, or involved an
      unreasonable application of, clearly established Federal law as
      determined by the Supreme Court of the United States; or (2) . . . based
      on an unreasonable determination of the facts in light of the evidence
      presented in the State court proceeding.’

Nejad v. Attorney Gen., State of Ga., 830 F.3d 1280, 1288 (11th Cir. 2016)

(quoting 28 U.S.C. § 2254(d)).

      “Clearly established Federal law” means holdings of the U.S. Supreme

Court “as of the time of the relevant state-court decision.” Id. at 1288–89.

“Contrary to” requires a state court conclusion “opposite to that reached by [the

Supreme] Court on a question of law or if the state court decides a case differently

than [the Supreme Court] has on a set of materially indistinguishable facts.” Id. at

1289 (citations omitted) (alterations in original). The “unreasonable application”

clause applies only “if the state court identifies the correct governing legal

principle from [the Supreme] Court’s decisions but unreasonably applies that

principle to the facts of the prisoner’s case.” Id. (citation omitted) (alterations in

original).

      However, a state court’s factual determination “is not unreasonable merely

because the federal habeas court would have reached a different conclusion in the

first instance.” Id. (citation omitted). AEDPA “requires federal habeas courts to

presume the correctness of state court’s factual findings unless applicants rebut this

presumption with ‘clear and convincing evidence.’” Id. (citation omitted). This is a

                                            5
“demanding but not insatiable standard, requiring proof that a claim is highly

probable.” Id. (citation and internal quotation marks omitted). Further, this

standard applies even if the state court does not provide the reasoning behind its

decision because “the summary nature of a state court’s decision does not lessen

the deference that it is due.” Wright v. Sec’y for Dep’t of Corr., 278 F.3d 1245,

1254 (11th Cir. 2002).

      Counsel is ineffective under the Sixth Amendment if “(1) counsel’s

performance was deficient; and (2) the deficient performance prejudiced the

defense such that petitioner was deprived of a fair trial.” Dill v. Allen, 488 F.3d

1344, 1354 (11th Cir. 2007) (citing Strickland v. Washington, 466 U.S. 668, 687

(1984)). But in the habeas context, “[t]he question is not whether a federal court

believes the state court’s determination under the Strickland standard was incorrect

but whether that determination was unreasonable—a substantially higher

threshold.” Knowles v. Mirzayance, 556 U.S. 111, 123 (2009) (citation and internal

quotation marks omitted). “If there is ‘any reasonable argument that counsel

satisfied Strickland’s deferential standard,’ then a federal court may not disturb a

state-court decision denying the claim.” Hittson v. GDCP Warden, 759 F.3d 1210,

1248 (11th Cir. 2014) (citation omitted).




                                            6
                                      Discussion

   A. Timeliness

      Federal habeas petitions are subject to a one-year statute of limitation. 28

U.S.C. § 2244(d)(1) (2018). It begins running on “the date on which the judgment

became final by the conclusion of direct review or the expiration of the time for

seeking such review.” Id. at 2244(d)(1)(A). The clock stops running for the “time

during which a properly filed application for State post-conviction . . . judgment or

claim is pending[.]” Id. § 2244(d)(2).

      Petitioner was sentenced on June 17, 2011. Dkt. 9-2 at 122–23. On January

2, 2013, Petitioner’s judgment and sentence were affirmed per curiam. Dkt. 9-3 at

841. The mandate was issued on February 21, 2013. Id. at 852. On September 9,

2013, Petitioner filed a Rule 3.850 motion for postconviction relief. Id. at 876.

      On May 2, 2014, the trial court summarily denied grounds one, seven, eight,

nine, twelve, thirteen, fourteen, fifteen, seventeen, and nineteen; and, the trial

dismissed grounds eleven and sixteen with leave to amend. Dkt. 9-4 at 181–96. On

October 16, 2015, the trial court, after conducting an evidentiary hearing, denied

grounds two, three, four, five, six, ten, and eighteen. Dkt. 9-5 at 182–90. On

February 7, 2017, the state appellate court per curiam affirmed the denial. Dkt. 9-5

at 317; see also Reed v. State, 229 So. 3d 1249 (Fla. 5th DCA 2017). The mandate




                                           7
was issued on May 8, 2017. Dkt. 9-5 at 329. Accordingly, this initial petition is

well within the one-year requirement and is timely.

   B. Merits

      Petitioner raises twelve grounds for relief in his Amended Petition. Dkt. 21.

The Respondent rebuts each of these grounds as either unmeritorious or

unexhausted. Dkts. 8 & 31. The Court will address each ground in turn. To the

extent any of these grounds include sufficiency issues, the Petitioner testified, and

the jury chose to disbelieve his testimony. Dkt. 9-3 at 537. This would appear to

resolve any sufficiency issues.

      1. Ground One

      In Ground One, Petitioner argues the trial court erred in excluding the

testimony of three police officers about the arrest of Germaine Little in violation of

his Fifth, Sixth and Fourteenth Amendment rights. Dkt. 21 at 3. Petitioner alleges

that Germain Little had been arrest on the day of the crime with a black mask and

that police initially thought he might be a suspect. The trial court determined

evidence about Mr. Little was irrelevant because he did not match the description

given by the victim of her attacker. Based on the record before the Court, this

decision was not unreasonable.

      While a criminal defendant has a right to present a complete defense, a trial

court may exclude evidence proffered by a defendant to prove that someone else


                                          8
committed the crime when it is not sufficiently connected to the crime. King v.

State, 89 So. 3d 209, 223–24 (Fla. 2012) (quoting Holmes v. South Carolina, 547

U.S. 319, 326–27 (2006)). Mr. Little was described as having a slight build with

short hair, while the victim described the assailant as large and with braids, which

matched the Petitioner’s description. Dkt. 8 at 6–7.

       In his reply brief, Petitioner asserts that the victim did not initially say her

assailant was big. Dkt. 16 at 2. But this is contradicted by his counsel’s questioning

of the victim in which counsel asks the victim if she initially told law enforcement

her assailant was five-ten or five-eleven and heavier, either 230 or 250 pounds.

Trial Transcript at 53.2 Thus, it was not unreasonable for the trial court to exclude

evidence relating to Mr. Little because he did not match the description the victim

gave of her assailant. As a result, Ground One does not present a claim where

federal habeas relief is appropriate.

       2. Ground Two

       In Ground Two, Petitioner appears to be making several different arguments

about both prosecution and defense witnesses. Ground Two is labeled as “it was

error to deny petitioner’s motion for mistrial after the court and the prosecutor

threatened a defense witness with a revocation of his plea agreement, prosecution



2
 The trial transcript can be found at Dkt. 9 Exhibit A. For clarity throughout this Order the Court
will refer to all references to the trial transcripts as T.T. at xx.
                                                9
for perjury and imposition of a life sentence unless he chose to give testimony

favorable to the prosecution[.]” Dkt. 21 at 4. But the supporting facts—in both the

initial Petition and the Amended Petition—involve allegations of the trial court

refusing to allow Petitioner’s counsel to impeach three prosecution witnesses with

their plea agreements and lies to officers. Dkts. 1 at 7–8 & 21 at 4.

       To the extent Ground Two is an argument about Petitioner’s counsel being

unable to impeach the prosecution’s witnesses with their plea agreements and prior

lies to officer, it must be denied. The issue of what the Petitioner’s counsel could

cross on was discussed at length during the trial. T.T. at 121–27, 191–216, 308–32.

       Contrary to the Petitioner’s assertions, his counsel was able to ask the

prosecution’s witnesses—Petitioner’s codefendants—about their plea agreements

and their previous lies about their involvement in the burglary. T.T. at 216–19.

Petitioner’s counsel was only prevented from asking about lies involving a second

burglary in which Petitioner was not charged with nor alleged to have been

involved. 3 The trial judge determined this was irrelevant as a collateral matter.

Petitioner was able to elicit from a witness, Curtis Duncan, that he had initially lied

about his involvement in the robbery but later changed his testimony to get a plea

deal for a ten-year sentence rather than face two life sentences. Ethan Hatchett also


3
 An earlier home invasion burglary happened at a different house prior to the burglary involving
Petitioner. While many of Petitioner’s codefendants participated in both crimes, it is undisputed
Petitioner only participated in the later one.
                                               10
testified that he initially denied any involvement when questioned by law

enforcement but later received a plea agreement and was sentenced to twenty-five

years in prison and a lifetime of probation. T.T. at 333–36. Jonathan Starks

testified that because he was subpoenaed and not testifying as part of a guilty plea,

nothing he said could be used against him in a later prosecution for these events,

but he could still be prosecuted by different prosecutors. T.T. at 367–68. Mr.

Starks admitted he was involved in the events and that he had originally said he

was not involved and that he had been covering for his uncle K.C. Starks. T.T. at

395 & 400. This evidence provided ample basis for the jury to determine the

witnesses’ bias when weighing their credibility. Thus, the trial judge’s ruling

preventing further cross examination on the first burglary was not unreasonable

and Petitioner cannot prove he was prejudiced.

      Alternatively, Petitioner argues in the heading of Ground Two and in his

reply brief that the trial court improperly refused to grant a mistrial after both the

prosecutor and the judge made references to a possible perjury charge or a

revocation of the plea agreement when a defense witness testified differently at

trial than he had testified previously about the event.

      The Court has reviewed the trial transcripts. The exchanges at issue can be

summarized as follows: Codefendant Choung had pled guilty to the home invasion.

T.T. at 702. At Choung’s sentencing he implicated Petitioner in this crime. T.T. at


                                           11
718–20. But during Petitioner’s jury trial, Choung said Petitioner was not involved.

T.T. at 717–17. Outside the presence of the jury, the judge informed Christopher

Choung that part of his sentence included testifying truthfully at Petitioner’s jury

trial and that if he does not “testify truthfully in this proceeding, I’m thinking that

we might be able to go back and resentence you, and you will be facing life.” T.T.

at 727. After the jury was called back in the prosecutor asked “if we were to play

that audio [from Choung’s sentencing] for the jury and you, in fact, did say what

this transcript says, that [Petitioner] was there, would that be the truth or a lie?”

T.T. at 729. The witness answered, “It would be a lie because I don’t recall saying .

. . [Petitioner] was there.” T.T. at 729. The prosecutor then asked, “so if you did lie

under oath about [Petitioner’s] presence, it would have been at the time you were

being sentenced and looking out for yourself in front of Judge Stancil?” T.T. at

729. To which the witness answered “yes, sir.” T.T. at 729. The prosecutor then

commented “Okay. Just want to make sure I have the date for the perjury charge

right.” T.T. at 729. To which the defense attorney objected and moved for a

mistrial at sidebar. T.T. at 729–30. The Court’s response to these motions beyond

denying them is not in the transcript.

      After concluding the sidebar, the Judge said to the jury “Whether or not

subsequent proceedings take place is irrelevant to these proceedings here.” T.T. at

733. Immediately on redirect, Petitioner’s counsel asked the witness “as you are


                                           12
sitting here today, do you have any reason to be untruthful to this jury?” T.T. at

735. The witness responded “no, sir.” Id. The final question by Petitioner’s counsel

was “have you told the jury the truth?” Id. The transcript says there was no audible

response from the witness, but after that defense counsel said “all right. Thank you,

sir.” Id.

       First, Petitioner alleges there was a violation when the trial judge referred to

resentencing the witness. Importantly this comment was made outside the presence

of the jury and did not cause the witness to change his exculpatory testimony. In

Webb v. Texas, the Supreme Court found that the judge had used “unnecessarily

strong terms” which could exert influence on the defense witness and cause him to

refuse to testify. 409 U.S. 95, 97–98 (1972). In Muhammad v. State, the Florida

Supreme Court distinguished between cases where the judge advises a witness

about the consequences of failing to testify and cases where the judge pressures a

witness to testify consistently with their prior statements. 782 So. 2d 343, 357 (Fla.

2001), holding modified on other grounds by Marquardt v. State, 156 So. 3d 464

(Fla. 2015). Mr. Choung did not change his trial testimony after the judge’s

statements. Instead, he testified consistently that Petitioner did not participate in

the burglary. Thus, the trial judge’s statements did not prejudice Petitioner.

       Finally, Petitioner alleges the trial court should have granted a mistrial

because of the prosecutor’s comment about having the date right for the perjury


                                           13
charge. Dkt. 16 at 4. The trial judge instructed the jury the comment was irrelevant.

T.T. at 733. In the Petitioner’s direct appeal, he cited Davis v. State to support his

argument. 334 So. 2d 823 (Fla. 1st DCA 1976). In Davis, the prosecutor met with

the witness the morning before her testimony and upon finding out that she was

going to refuse to testify and say that she saw nothing, threatened her with a

perjury charge and 15 years in prison if she did not tell the truth—clearly implying

that the truth was her prior statement against the defendant. Id. at 826. The court

found that this threat of prosecution constituted “undue pressure” and was cause

for a new trial. Id. The facts here do not suggest the undue pressure that was in

Davis.

      Importantly, it was Mr. Choung, not the prosecutor, who when faced with

his inconsistent statements stated that his prior, non-trial testimony was a lie. The

prosecutor confirmed that Mr. Choung was referring to his statements at his

sentencing when he would have been “looking out for [himself]” that were the lie.

T.T. at 729. The comment about perjury was made after this, at the very end of the

prosecution’s cross examination and only after Mr. Choung said that his prior

sworn statement was a lie. It therefore could not cause undue pressure on Mr.

Choung to change his testimony and, in fact, did not cause him to change his

testimony at trial where he consistently testified that Petitioner was not a part of

the burglary. Petitioner’s attorney on redirect further established that Mr. Choung


                                          14
was not lying and had no reason to lie at Petitioner’s trial. Id. at 734–35. The

implication from the prosecutor’s comment would be that Mr. Choung could be

charged with perjury for his prior testimony at sentencing, and not that his

testimony at Petitioner’s trial was a lie. Thus, Ground Two is denied.

       3. Ground Three

       In Ground Three, Petitioner argues that his counsel was ineffective for

failing to move to recuse the trial judge because the judge allegedly had a

relationship with the victim’s family. Dkt. 21 at 5. During the Rule 3.850 hearing

Petitioner’s attorney explained that he thought it would be in Petitioner’s best

interest to try the case in front of Judge Stancil because the judge would allow the

attorneys latitude in arguing their positions and that if Judge Stancil had known

individuals involved in the case he would have recused himself.4

       Ineffective assistance of counsel claims are determined under Strickland

which requires proof of both deficient performance and consequent prejudice. 466

U.S. at 697. “[C]ounsel is strongly presumed to have rendered adequate assistance

and made all significant decisions in the exercise of reasonable professional

judgment.” Id. at 690. “[A] court deciding an actual ineffectiveness claim must

judge the reasonableness of counsel’s challenged conduct on the facts of the



4
 Judge Stancil notes in his order denying postconviction relief that he did not know the victim
and that, if he had, he would have recused himself.
                                               15
particular case, viewed as of the time of counsel’s conduct.” Id. at 690.

      Strickland cautions that “strategic choices made after thorough investigation

of law and facts relevant to plausible options are virtually unchallengeable; and

strategic choices made after less than complete investigation are reasonable

precisely to the extent that reasonable professional judgments support the

limitations on investigation.” Id. at 690–91. Petitioner cannot meet this burden by

merely alleging that the judge was biased and that his attorney was ineffective for

failing to move to recuse him. The record indicated that Petitioner’s attorney made

a strategic choice when recommending it was in Petitioner’s best interest to have

his case tried before Judge Stancil. Accordingly, Ground Three does not present an

issue appropriate for federal habeas relief.

      4. Ground Four

      In Ground Four, Petitioner argues his trial counsel was ineffective for failing

to depose Christopher Choung and detective Rhonda Stroup who allegedly could

have impeached prosecution witness and codefendant, Ethan Hatchett’s trial

testimony in which Mr. Hatchett allegedly said Mr. Hatchett did not know one Jon

Rappaport. Respondent argues this testimony does not undermine Mr. Hatchett’s

corroborated testimony that Petitioner was involved in the crime. Dkt. 8 at 17.

      As a preliminary matter, it is not clear to the Court that there was anything to

impeach in Mr. Hatchett’s testimony. Mr. Hatchett did not deny knowing Mr.


                                          16
Rappaport at trial. After a review of Mr. Hatchett’s trial testimony, the only time

he was asked about Mr. Rappaport was on a proffered cross-examination where he

said Mr. Rappaport was a friend from Leesburg who dropped him off at the prior

home invasion the Petitioner was not involved in. T.T. at 313.

      However, even assuming there was an element of Mr. Hatchett’s testimony

that could have been impeached, Petitioner has failed to allege how impeaching

Mr. Hatchett’s mere knowledge of Jon Rappaport could change the outcome of his

trial or why the state court’s decision on this matter was contrary to or an

unreasonable application of clearly established federal law. The trial court

excluded testimony regarding Mr. Rappaport because, at most, he could only be

tangentially connected to the home invasion that did not involve Petitioner.

Therefore, it was not relevant to Petitioner’s trial.

      Petitioner’s appears to be arguing that Mr. Rappaport was involved in the

home invasion which Petitioner was convicted for, and the prosecution’s witnesses

are covering for him and blaming the crime on Petitioner. But no evidence

supports this in the record. The testimony of Christopher Choung and detective

Rhonda Stroup, even if it were to impeach Mr. Hatchett, fails to demonstrate

deficient performance or prejudice.

      Mr. Choung testified at trial that he did not know Jon Rappaport. T.T. at

708. When asked if Mr. Hatchett was going to implicate Petitioner wrongfully in


                                           17
the burglary, Mr. Choung’s response was “um, not—all he said was he just didn’t

like him, and he feel like that [Petitioner] should get in trouble for it.” T.T. at 716.

Mr. Choung then testified that Petitioner was not part of the home invasion. Id. Mr.

Choung’s proffered testimony was “I guess Jon [Rappaport] was about to get in

trouble, and [Mr. Hatchett] felt like he wanted [Petitioner] to get in trouble.” T.T.

at 711. But the only statement Mr. Choung attributed to Mr. Hatchett was “I don’t

like that guy anyway[.]” Id. Thus, it was only Mr. Choung’s speculation about Jon

Rappaport—a man he did not know and who he did not say was involved in the

home invasion—which was excluded. But Mr. Choung testified that Mr. Hatchett

did not like Petitioner and that Petitioner was not at the home invasion. Thus,

Petitioner cannot prove he was prejudiced by excluding testimony about Jon

Rappaport.

      Detective Rhonda Stroup proffered that she was not aware that Mr.

Rappaport was involved in either of the home invasions. T.T. at 694. And that she

believed Mr. Hatchett indicated in a prior statement to a different detective that Mr.

Rappaport dropped Mr. Hatchett off at the residence of the home invasion that

Petitioner was never linked to. T.T. at 694. The trial judge determined this was not

relevant because Petitioner was never accused of being involved with that home

invasion. T.T. at 697.

      Petitioner is unable to show that he was prejudiced by excluding this


                                           18
testimony because testimony was admitted that Mr. Hatchett did not like Petitioner

and Choung said Petitioner was not there. Petitioner was not prejudiced by the

exclusion of testimony about Mr. Rappaport because no one testified that Mr.

Rappaport was involved in the home invasion for which Petitioner was convicted.

Accordingly, Ground Four does not present an issue appropriate for federal habeas

relief.

          5. Ground Five

          In Ground Five, Petitioner alleges his counsel was ineffective for failing to

strike the entire venire panel when a statement of a potential juror allegedly tainted

the entire panel. Dkt. 21 at 6. The Court evaluates ineffective assistance of counsel

during jury selection in the same way as any other Strickland claim. Harvey v.

Warden, 629 F.3d 1228, 1243 (11th Cir. 2011). In a postconviction context,

Florida law “has an actual bias requirement.” Fennell v. Sec’y, Fla. Dep’t of Corr.,

582 F. App’x 828, 832 (11th Cir. 2014). The Petitioner must show the juror was

biased “and the evidence of bias must be plain on the face of the record.” Id.

(quoting Carratelli v. State, 961 So. 2d 312, 323 (Fla. 2007)). Petitioner cannot

meet this burden.

          Petitioner alleges that during voir dire a juror asked “so, what we are here

for is to be a jury for a case of one bad guy versus another bad guy.” Dkt. 21 at 7.

Respondent argues that this question was never asked. Dkt. 8 at 18. The


                                             19
postconviction court found that this statement was not in the record. Dkt. 9 Exhibit

H at 213–14. Petitioner did not identify where this statement was in the record. The

Court reviewed the transcripts from jury selection in their entirety and found no

such statement was made by either a potential juror or an actual juror.

      The closest statement occurred when the prosecutor was asking jurors if they

would feel differently if drugs were the motive for the crime and they found out

one of the victims had drugs. Id. at 125. An unidentified juror asked “is your point

that the intent was to go after drugs and there is a—would it be like criminals

going after criminals? Is that what your point is?” Id. at 126. But when asked if

that affected how the juror would view the case, the juror responded, “I’m fine

with that.” Id. This line of questioning was not directed at the Petitioner’s bad

character but rather if jurors could overlook the fact that the male victim had illicit

drugs. As such, even if this was the statement Petitioner was referencing, he has

failed to prove that his attorney’s conduct fell below the objective standard or that

he was prejudiced, as there is no evidence this juror served on the jury or that they

were actually biased against the Petitioner.

      Thus, Petitioner has failed to meet the Strickland standard because there is

no evidence that there was a biased juror to which counsel could have objected or

that a biased juror served on Petitioner’s jury. Therefore, Ground Four does not

present an issue appropriate for federal habeas relief.


                                          20
       6. Ground Six

       In Ground Six Petitioner alleges his counsel was ineffective for failing to

object to improper statements made in the state’s closing argument regarding the

plea agreements his two codefendants received. Dkt. 21 at 7. Respondent argues

the deals were adequately represented to the jury, so Petitioner cannot establish

deficient performance or prejudice. Dkt. 8 at 21. The state court found the

prosecution did not mislead the jury regarding the plea agreements and that

Petitioner’s counsel’s performance was not deficient. Dkt. 9 Exhibit H at 211.

       The record reflects the substance of each of the plea agreements. The record

also reflects what the two codefendants sentenced before Petitioner’s trial received.

Mr. Duncan testified that he was facing a life sentence but received ten years in

prison followed by ten years’ probation. T.T. at 216–18. Mr. Hatchett testified that

he received a twenty-five-year sentence followed by a lifetime of probation. T.T. at

273–74. Jonathan Starks, another of the codefendants, did not have a plea

agreement and his charges from the home invasion were still pending when he

testified at Petitioner’s trial. T.T. at 367–69.

       Although the heading of Ground Six presents an issue of statements made

during the prosecution’s closing argument, Petitioner does not refer to any

improper statement made by the prosecution in their closing argument. Instead,

Petitioner appears to allege—without providing evidence—that there was a proffer


                                            21
between codefendant Starks and a prior prosecutor on the case. Dkt. 21 at 8.

However, there is no evidence in the record of any plea agreement having been

offered to Mr. Starks. Further, Mr. Starks testimony at trial explained the benefit he

was getting by testifying, which was that his statements could not be used against

him and that those specific prosecutors could not prosecute him for this offense.

T.T. at 367–69. 5 So, Petitioner cannot demonstrate deficient performance or

prejudice. Thus, Ground Six does not present an issue appropriate for federal

habeas relief.

       7. Ground Seven

       In Ground Seven, Petitioner alleges ineffective assistance of appellate

counsel for failing to raise the issue of the court improperly allowing in hearsay

over trial counsel’s objection. Respondent argues that the testimony in question

was not hearsay and therefore was properly admitted.

       The alleged hearsay statements were about actions in a movie watched by

Mr. Hatchett, Mr. Duncan, Mr. Starks, and Petitioner before the home invasion.

T.T. at 297–99. In the movie the main character commits the same sexual battery

with a gun on a woman that Petitioner allegedly committed on the victim. T.T. at

299. The prosecution had Mr. Hatchett testify about this to explain where the



5
 The prosecutors involved in Petitioner’s case could not personally prosecute Mr. Starks but
other prosecutors who were not involved could handle that prosecution. T.T. at 364–66.
                                               22
Petitioner could have gotten the idea. T.T. at 297–307. Petitioner’s trial counsel

objected arguing the movie was hearsay. T.T. 300–01.

      “This Court has limited authority, on habeas review, to reevaluate state court

evidentiary determinations.” Land v. Sec’y, Dep’t of Corr., No. 8:04-CV-2524-T-

27TGW, 2008 WL 816707, at *10 (M.D. Fla. Mar. 26, 2008). The Court grants

great deference to state evidentiary rulings and only grants relief when the

evidentiary ruling makes the proceeding fundamentally unfair thus depriving the

defendant of due process. Id.; Cruz v. Fla. Attorney Gen., No. 2:16-CV-49-FTM-

38CM, 2019 WL 1101620, at *6 (M.D. Fla. Mar. 7, 2019) (“Habeas relief is

warranted only when the error ‘so infused the trial with unfairness as to deny due

process of law.’”) (quoting Lisenba v. California, 314 U.S. 219, 228 (1941)). The

Eleventh Circuit “has established a well-documented resistance to granting relief

when a habeas petition alleges a federal claim based merely on a state evidentiary

ruling.” Shaw v. Boney, 695 F.2d 528, 530 (11th Cir. 1983) (citing Woods v.

Estelle, 547 F.2d 269, 271 (5th Cir.), cert. denied, 434 U.S. 902, (1977)). “For the

most part, evidentiary rulings simply do not raise questions of a constitutional

magnitude.” Keno v. Crosby, No. 803CV-1230-T-23TBM, 2006 WL 2711599, at

*8 (M.D. Fla. Sept. 21, 2006).

      Petitioner has not established that this ruling made his proceeding

fundamentally unfair, thus depriving him of due process. The matter seems to have


                                         23
been offered to show a state of mind. Even if the statement was improperly

admitted, it established that almost all the codefendants saw this movie at the same

time before the home invasion and sexual battery. This does not deny Petitioner

due process, so the Court will defer to the state court’s evidentiary ruling.

      As the state court’s ruling provides no basis for federal habeas relief, there is

no basis for the Court to find appellate counsel was ineffective. Thus, Ground

Seven does not present an issue appropriate for federal habeas relief.

      8. Ground Eight

      In Ground Eight, Petitioner alleges that his appellate counsel was ineffective

for failing to raise a claim that the trial court erred by not granting a judgment of

acquittal. Dkt. 21 at 9. Petitioner alleges there was no physical evidence placing

him at the scene and that his codefendants testimony was not credible. Id. at 9–10.

Yet Petitioner testified and was disbelieved by the jury. The State argues that

Petitioner cannot meet the high AEDPA standard.

      “Claims of ineffective assistance of appellate counsel are governed by the

same standards applied to trial counsel under Strickland.” Brooks v. Comm’r,

Alabama Dep’t of Corr., 719 F.3d 1292, 1300 (11th Cir. 2013) (quoting Philmore

v. McNeil, 575 F.3d 1251, 1264 (11th Cir. 2009) (per curiam)). A court must

review the merits of the omitted claim to determine prejudice. Dinkens v. Sec’y,

Dep’t of Corr., 556 F. App’x 811, 813 (11th Cir. 2014). “Counsel’s performance


                                          24
will be deemed prejudicial if we find that ‘the neglected claim would have a

reasonable probability of success on appeal.’” Id. (quoting Heath v. Jones, 941

F.2d 1126, 1132 (11th Cir. 1991)). “In many (perhaps most) cases, counsel may err

without being deficient or may be deficient without causing prejudice.” Overstreet

v. Warden, 811 F.3d 1283, 1288 (11th Cir. 2016).

      Trial counsel’s motion for acquittal was based on the lack of physical

evidence placing Petitioner on the scene, the fact that the victim did not identify

Petitioner as the perpetrator, and that the testimony of the codefendants was

unreliable. T.T. at 575–76. The judge denied the motion because the credibility of

the witnesses is decided by the jury. Id. at 576. Issues regarding the codefendants’

credibility and the limitations placed on the Petitioner’s ability to cross examine

them was part of Point I of Petitioner’s initial appeal. So while a reasonable

attorney may have chosen to argue that the trial court erred in not granting the

motion for acquittal, it was not unreasonable for appellate counsel to decide against

pursuing that credibility ground, in favor of focusing attention on other grounds.

      Further, even if this was deficient performance, Petitioner has failed to prove

that he would have succeeded on appealing this ground. Many of the underlying

facts Petitioner argues to support this claim are the same arguments that were

unsuccessful in his initial appeal. Accordingly, Ground Eight does not present an

issue appropriate for federal habeas relief.


                                          25
      9. Ground Nine

      In Ground Nine, Petitioner alleges that his appellate counsel was ineffective

for failing to raise a claim that the trial court erred by not allowing the defense to

present defense witnesses regarding the arrest of Germaine Little. Dkt. 21 at 10.

Respondent argues that this ground is meritless because Petitioner’s appellate

counsel made this argument on direct appeal. In reviewing the record, the Court

finds that Petitioner’s appellate counsel made this argument on appeal. Dkt. 9

Exhibit B at 14. Thus, Petitioner cannot prove deficient performance and this

ground must be denied.

      10.Grounds Ten, Eleven, and Twelve

      Grounds Ten, Eleven, and Twelve all involve allegations surrounding newly

discovered evidence. These claims were filed in a second state postconviction

proceeding and allowed as an amendment to the Petitioner’s original habeas

claims. In Ground Ten, Petitioner alleges that newly discovered evidence proves he

was deprived of the right to present his case, thus depriving him of a right to a fair

trial. Dkt. 21 at 11. Ground Eleven alleges the newly discovered evidence shows

the state knowingly used perjured testimony in violation of Giglio v. United States,

405 U.S. 150 (1732). Id. 12–13. Ground Twelve alleges that Petitioner was denied

effective assistance of counsel because of the failure to discover this evidence. Id.

at 14. The state postconviction court found that this evidence did not qualify as


                                           26
newly discovered because the evidence could have been discovered before his first

Rule 3.850 motion. Dkt. 32-1 at 28. Additionally, the postconviction court found

that there was no reasonable probability that the evidence would have produced an

acquittal or a lesser sentence. Id. at 29.

      Petitioner alleges that after his initial postconviction proceedings he received

via public records request the chain of custody inventory for a cigarette butt

admitted at his trial. Dkt. 21 at 11. Petitioner alleges that the chain of custody

inventory shows that prosecution witness, Nicole Lee, analyzed the cigarette butt

in June 2008 instead of September 2008 as she testified to at trial. Id. Respondent

argues that the state court rejected this claim because of a state procedural bar and

that Petitioner has not demonstrated cause for the default or actual prejudice as a

result. Dkt. 31 at 10.

      When “a state prisoner has defaulted his federal claims in state court

pursuant to an independent and adequate state procedural rule, federal habeas

review . . . is barred.” Coleman v. Thompson, 501 U.S. 722, 750 (1991). Here, the

state court found that this evidence did not qualify as newly discovered under

Florida law and that his state petition was successive. Thus, federal habeas review

of these claims is barred.

      “A procedurally defaulted claim can support federal habeas relief in only

two narrow situations. First, the petitioner may demonstrate cause and prejudice.


                                             27
Cause exists if there was ‘some objective factor external to the defense [that]

impeded counsel’s efforts to comply with the State's procedural rule.’” Mize v.

Hall, 532 F.3d 1184, 1190 (11th Cir. 2008) (quoting Murray v. Carrier, 477 U.S.

478, 488 (1986)). Petitioner presented no evidence of an external factor which

prevented him from complying with the procedural rule.

      Second, a federal court can review a procedurally defaulted claim “if

enforcing the default would result in a fundamental miscarriage of justice. This

exception applies if the petitioner can show that, in light of new evidence, it is

probable that no reasonable juror would have convicted him.” Id. (citing Schlup v.

Delo, 513 U.S. 298, 327 (1995)). Petitioner has not made such a showing. The

cigarette butt which Ms. Lee testified about did not contain Petitioner’s DNA, a

fact she testified to on both direct and cross examination at trial. T.T. at 260–62,

269–70. Thus, even assuming Petitioner is correct that the testing occurred in June

and the cigarette butt was related to the first home invasion, this does not establish

that no reasonable juror would have convicted him. At most the evidence would

have been excluded like the other evidence connected solely to the first home

invasion. As the cigarette butt did not contain Petitioner’s DNA it never connected

him to the crime of conviction, so its exclusion would not have changed the

outcome of the trial. Thus, Petitioner cannot establish a fundamental miscarriage of

justice. Accordingly, the procedural default cannot be excused and Grounds Ten,


                                          28
Eleven, and Twelve must be denied.

                             Certificate of Appealability

      “The district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant,” and if a certificate is issued, “the

court must state the specific issue or issues that satisfy the showing required by 28

U.S.C. § 2253(c)(2).” Rule 11(a), Rules Governing Section 2254 Proceedings for

the United States District Courts; see Miller-El v. Cockrell, 537 U.S. 322, 336

(2003). To merit a COA, Petitioner must show that reasonable jurists would find

debatable both the merits of the underlying claims and the procedural issues he

seeks to raise. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Eagle v. Linahan, 279 F.3d 926, 935 (11th Cir. 2001). Because he fails to

show that reasonable jurists would debate either the merits of the claims or the

procedural issues, Petitioner is not entitled to either a COA or leave to appeal in

forma pauperis.

      Accordingly, a certificate of appealability is denied. Leave to appeal in

forma pauperis is denied. Petitioner must obtain permission from the circuit court

to appeal in forma pauperis.

                                      Conclusion

      The Court denies Petitioner’s Amended Petition with prejudice. Dkt. 21. The

Clerk is directed to enter judgment accordingly, terminate any pending motions,


                                           29
and close the file.

      DONE AND ORDERED at Tampa, Florida, on March 16, 2020.


                                /s/ William F. Jung
                                WILLIAM F. JUNG
                                UNITED STATES DISTRICT JUDGE

COPIES FURNISHED TO:
Counsel of Record
Petitioner, pro se




                                  30
